Citation Nr: 1701804	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 1999 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include entitlement on an extraschedular basis.

2.  Entitlement to an effective date prior to September 20, 1999 for establishing eligibility for the grant of Dependents' Educational Assistance (DEA) benefits, pursuant to Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served in the Alabama National Guard.  His periods of service included active duty for training are from February 1973 to June 1973, from May 1976 to June 1976, and in May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which implemented the Board's prior grant of entitlement to TDIU.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially filed a claim for TDIU in August 1993.  His claim was denied in an October 1996 Board decision.  It was not appealed and became final.  The Veteran filed a claim for an increased rating for his service-connected forearm in March 1999.  In an October 2001 VA Form 21-8940, the Veteran reported that he had last worked full time in 1993, but became too disabled to work in 1990.  See VA Form 21-8940.  He attributed this in part to his service-connected right forearm disability. 

In a February 2011 rating decision, the AOJ assigned an effective date of September 20, 1999 to the Board's prior grant of entitlement to TDIU.  The AOJ assigned this date because it is when the Veteran first met the schedular percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2015).  However, if the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  

With respect to effective dates, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Concerning whether the Veteran's claim should be referred for extraschedular consideration, the Veteran has been consistent in his statements that he cannot work.  The record suggests that the Veteran ended his career around 1991 due to medical issues.  The evidence shows that the Veteran was found unemployable by the SSA as of April 15, 1991.  Although decisions of the SSA are not binding on VA, this evidence suggests that the Veteran may have been unable to obtain or maintain substantially gainful employment prior to September 20, 1999 due to his service-connected disabilities, with consideration of the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

Therefore, the Veteran's TDIU claim should be submitted to the VA Director of Compensation and Pension Services for an initial determination of whether TDIU is warranted on an extraschedular basis prior to September 20, 1999.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (holding the Board must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record).

Regarding the Veteran's claim for an earlier effective date for DEA benefits, this claim is a derivative of a TDIU award, as basic eligibility for DEA benefits exists if a veteran has a permanent total service-connected disability.  This issue is intertwined with the issue of an earlier effective date for TDIU. Therefore, it is also being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of entitlement to an effective date prior to September 20, 1999 for TDIU to the Director of Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



